[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO SET ASIDE VERDICT CT Page 3354
In this case, the jury verdict awarded the plaintiff the amount of $8,700.00. The plaintiff has filed a motion to set this verdict aside on the sole ground that it was inadequate.
The jury could have found that the plaintiff had incurred medical and hospital bills in the amount of $1,943.05 and suffered permanent scarring on her chin and neck under her chin. It was stipulated that her life expectancy was 53.1 years.
The jury could have found further that the scarring was not disfiguring and hardly visible more than 3-5 feet away.
"The matter of damages is peculiarly one for determination in the trial court and the decision can be disturbed only from considerations of the most persuasive character — something more than a doubt of its inadequacy must exist." Huak v. Zimmerman,135 Conn. 259, 260.
"The ultimate test is whether the jury's award falls somewhere within the necessarily uncertain limits of just damages or whether the size of the verdict so shocks the sense of justice as to compel the conclusion that the jurors were influenced by partiality, prejudice, mistake or corruption. . ." Marin v. Silva, 156 Conn. 321, 323. The award may have been disappointingly low, but not such that the court can say that it shocked the sense of justice so as to conclude that it was inadequate as a matter of law.
The motion to set aside the verdict is denied.
BELINKIE, JUDGE TRIAL REFEREE